MOORE, P. J.
After appellant had been convicted of seven counts of pandering and attempted pandering, his appeal from the judgments entered therein were affirmed by this court (Crim. No. 3420, 47 Cal. App. (2d) 1 [117 P. (2d) 437]). Upon the return of the remittitur the trial court ordered that the sentence theretofore imposed be “placed in full force and effect.” Thereupon appellant took this appeal. Whether his appeal is from the court’s order “placing the original judgments in full force and effect” or whether he attempts to appeal from the original judgments which became final more than fourteen months prior to the last-mentioned order is not clear.
To make the effort of appellant intelligible, we must infer that his purpose is to appeal from the order of the court authorizing enforcement of the judgments.
Basing our action and discussion upon that hypothesis, we now have the situation where the appellant had been convicted, the judgment and his conviction had been final for more than a year, and he now undertakes to attack it by raising the point of the want of due process in the proceedings prior to the judgment of conviction.
In People v. Montgomery, Criminal 3534, ante, p. 444 [125 P. (2d) 108], this day filed, we have disposed of the question raised by appellant on this appeal. It is there made clear that the time, method and procedure for attacking the validity of a judgment for the alleged violation of the provisions of the Sixth and Fourteenth Amendments to the federal Constitution have been expounded in the cases of Johnson v. Zerbst, 304 *778U. S. 458 [58 S. Ct. 1019, 82 L. Ed. 1461], and In re Connor, 16 Cal. (2d) 701 [108 P. (2d) 10].
The order is affirmed.
Wood (W. J.), J., and McComb, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied May 21, 1942.